Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Again, Examiner notes the phrase “absolute positions” does not appear in Applicant’s Specification. Applicant asserts the “absolute positions” are positions in the virtual space and defined by the coordinates in the virtual space.
To this end, Lee similarly discloses a system and method for shooting views of a character in a virtual space with a virtual camera (page 1/par. 2 and page 3/par. 46). Lee explains the virtual camera is moved to a first position defined by corresponding coordinates of the virtual space as a first absolute position and the character as another object is moved to a second position defined by corresponding coordinates of the virtual space as a second absolute position (Figs. 3-6; pages 3-4/par. 45-52 and 55). It follows Sheridan-Deb-Goldenberg may be accordingly modified with the teachings of Lee to implement positions at coordinates in its virtual space as absolute positions in its selected parameter set so that its virtual camera is moved to a first position of the absolution positions in its selected parameter set and its another object is moved to a second position of the absolute positions in its selected parameter set.
Therefore, the combination of Sheridan-Deb-Goldenberg-Lee discloses the limitations of claim 1.

DETAILED ACTION
Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities: 

For claim 1, Examiner believes this claim should be amended in the following manner:
An animation production system comprising: 
a virtual camera that shoots a character placed in a virtual space; and 
a parameter list that displays a list of parameter sets available for the shooting in the virtual space, 
wherein 
a parameter set in the list of the parameter sets is selected, and the shooting is performed by applying the parameter set selected from the [[parameter]] list of the parameter sets to the virtual space, and 
the [[selected]] parameter set selected from the list of the parameter sets relates to absolute positions of the virtual camera and another object in the virtual space, the [[another]] other object including a character model or a background model, 
wherein the virtual camera is moved to a first position of the absolute positions in the [[selected]] parameter set selected from the list of the parameter sets, the [[another]] other object is moved to a second position of the absolute positions in the [[selected]] parameter set selected from the list of the parameter sets.

For claim 4, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein the [[selected]] parameter set selected from the list of the parameter sets relates to an effect of image from the virtual camera.

For claim 5, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein when the parameter set is selected from the list of the parameter sets, image or video to which the parameter set selected from the list of the parameter sets is applied is displayed.



For claim 6, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein the parameter set selected from the list of the parameter sets is provided by a server connected via a network.

For claim 7, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein the parameter set selected from the list of the parameter sets is registered by a user.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (U.S. Pat. App. Pub. No. US 20120229475 A1; hereinafter "Sheridan"), in view of Deb et al. (U.S. Pat. App. Pub. No. US 20120188231 A1; hereinafter "Deb"), Goldenberg et al. (U.S. Pat. App. Pub. No. US 20130132835 A1; hereinafter "Goldenberg") and Lee et al. (U.S. Pat. App. Pub. No. US 20070132765 A1; hereinafter “Lee”).

Regarding claim 1, Sheridan teaches an animation production system comprising:
a virtual camera that shoots a character placed in a virtual space (Sheridan, Fig. 1, ¶¶ [0039] and [0044], camera 12 in virtual stage 10 (i.e., virtual space) having characters and objects); and 
a parameter list that displays a list of parameter sets available for the shooting in the virtual space, wherein the shooting is performed by applying the parameter set selected from the parameter list to the virtual space (Sheridan, Fig, 1, ¶ [0039], Create menu 14 (i.e., parameter list) provides (i.e., displays) the options (i.e., parameter sets) of creating characters, objects, backdrops, light sources, cameras, and of editing the lighting).
Sheridan does not expressly teach, but Deb teaches wherein 
a parameter set in the list of parameter sets is selected, and the shooting is performed by applying the parameter set selected from the parameter list to the virtual space (Deb, Fig. 28, ¶ [0128], behavior controls 2810-2850 (i.e., list of parameter sets) for selection to assign one or more behaviors to a (virtual) camera; ¶ [0129], (virtual camera) behaviors relative to an object or group of objects), and
the selected parameter set relates to absolute positions of the virtual camera and another object in the virtual space, the another object including a character model or a background model (Deb, Fig. 28, ¶ [0037], the parameters defining the camera change in order to move the camera to a desired position, orientation, and field of view relative to the object and maintain that position, orientation, and field of view relative to the object; ¶ [0148], the corresponding rendered frame shown in screenshot 3203 shows the apple image 2930 and the circle image 2940 taking up a considerably smaller fraction of the rendered frame in screenshot 3203, even though the camera is the same distance from the objects as it was at the beginning of the duration when the rendered frame in screenshot 3201 was rendered. In other words, when the virtual camera is set to zoom, the parameter is set so that the virtual camera and virtual objects remain in their fixed/absolute positions in the virtual space. See also Response to Arguments.).
Sheridan and Deb (hereinafter "Sheridan-Deb") are analogous because they are directed at 3D imaging systems. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been for allowing a user to associate a simulated camera with one or more objects in a computer generated three-dimensional space for a duration during which the camera will keep the object in its field of view. Deb, ¶ [0006].
For additional teaching of the prior art, Goldenberg also teaches a virtual camera (Goldenberg, ¶ [0020], defining virtual cameras).
Sheridan-Deb and Goldenberg (hereinafter "Sheridan-Deb-Goldenberg") are analogous because they are directed at virtual animation. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better improve the interaction between a 3D animation and a corresponding script. Goldenberg, ¶ [0005].
Sheridan-Deb-Goldenberg do not disclose a virtual camera is moved to a first position of absolute positions and another object is moved to a second position of absolute positions.
However, these limitations are well-known in the art as disclosed in Lee.
Lee similarly discloses a system and method for shooting views of a character in a virtual space with a virtual camera (page 1/par. 2 and page 3/par. 46). Lee explains the virtual camera is moved to a first position defined by corresponding coordinates of the virtual space as a first absolute position and the character as another object is moved to a second position defined by corresponding coordinates of the virtual space as a second absolute position (Figs. 3-6; pages 3-4/par. 45-52 and 55). It follows Sheridan-Deb-Goldenberg may be accordingly modified with the teachings of Lee to implement positions at coordinates in its virtual space as absolute positions in its selected parameter set so that its virtual camera is moved to a first position of the absolution positions in its selected parameter set and its another object is moved to a second position of the absolute positions in its selected parameter set.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Sheridan-Deb-Goldenberg with the teachings of Lee. Lee is analogous art in dealing with a system and method for shooting views of a character in a virtual space with a virtual camera (page 1/par. 2 and page 3/par. 46). Lee discloses its use of motion for a virtual camera and a character is advantageous in shooting views of the character to appropriately generate an animation for the character (page 1/par. 2; and page 4/par. 55). Consequently, a PHOSITA would incorporate the teachings of Lee into Sheridan-Deb-Goldenberg for shooting views of the character to appropriately generate an animation for the character. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Regarding claim 4, Sheridan-Deb-Goldenberg-Lee teaches the animation production system according to claim 1, wherein the selected parameter set relates to an effect of image from the camera (Sheridan, Fig. 5, ¶ [0043], controlling lighting. Note: Changes in lighting conditions are understood to affect the camera image. See also teachings of Deb in treatment of claim 1.).

	Regarding claim 5, Sheridan-Deb-Goldenberg-Lee teaches the animation production system according to claim 1, wherein when the parameter set is selected, image or video to which the parameter set is applied is displayed (Sheridan, Fig. 5, ¶ [0039], camera view window 13 displaying the view as seen by the camera 12. Note: that is, when an effect is applied, the resulted image or video is displayed in window 13.).

	Regarding claim 6, Sheridan-Deb-Goldenberg-Lee teaches the animation production system according to claim 1, wherein the parameter set in the parameter list is provided by a server connected via a network (Goldenberg, ¶¶ [0071] and [0072], a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them. The components of the system can be connected by any form or medium of digital data communication such as a communication network.).

	Regarding claim 7, Sheridan-Deb-Goldenberg-Lee teaches the animation production system according to claim 1, wherein the parameter set in the parameter list is registered by a user (Sheridan, ¶ [0038], the present invention provides the ability for a user to create an animated video in which there are one or more characters and one or more props. Deb, ¶ [0128], allowing a user to assign one or more behaviors to a camera for some duration, and modify any behaviors assigned to the camera).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613